Citation Nr: 1500590	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for uveitis.  

2.  Entitlement to special monthly compensation (SMC) based on aid & attendance (A&A).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from June 2004 to June 2005.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following a September 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during an April 2014 videoconference hearing.  Later in April 2014, the Veteran's attorney submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  The Board accepts the evidence for inclusion into the record on appeal.  

The issues of entitlement to service connection for uveitis, on the merits, as well as entitlement to SMC based on A&A are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a November 2009 rating decision, the AOJ denied the Veteran's claim of service connection for uveitis.  The Veteran was notified of the decision in December 2009 but did not appeal.  

2. Evidence received since the AOJ's November 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for uveitis, and it raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  A November 2009 rating decision that denied the Veteran's claim of service connection for uveitis is final. 38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received, and the claim of service connection for uveitis is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2009, the Veteran filed his original claim for service connection for uveitis.  

In a November 2009 rating decision the AOJ denied the Veteran's claim.  In the rating decision the AOJ noted:

Service treatment records show you were seen one time during service on November 14, 2004 for conjunctivitis. . . . .Although there is a record of treatment in service for uveitis [sic], no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service.  Therefore, service connection for uveitis is denied.  

The Veteran was notified of the decision in December 2009 but did not appeal.  Moreover, no additional pertinent evidence was received within one-year following notification of the denial, and no additional service records were received at any point warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  Thus, the November 2009 rating decision is final. 38 U.S.C.A. § 7105.

In April 2011, the AOJ received correspondence from the Veteran requesting that his claim for uveitis be reopened.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  The Court also has held that 38 C.F.R. § 3.156(a) must be read as creating a low threshold.  Shade, 24 Vet. App. at 117.  

The evidence since the November 2009 final decision includes an April 2012 opinion from S. S. Dahr, MD, an ophthalmologist.  In his opinion, Dr. Dahr notes, in particular:

I believe that [the Veteran's] condition started during his active duty military service.  His disease is severe enough to necessitate a medical discharge.  His disease remains extremely severe and he is legally blind at this time and needs help for his day-to-day activities.  

Also received since the November 2009 rating decision is a January 2014 medical opinion from D. U. Stone, MD, also an ophthalmologist.  Dr. Stone notes, in particular:

For many years [the Veteran] has been treated for chronic uveitis.  I did not examine him during his initial onset, but our consistent history that was provided at the [VA] hospital, where I see him as a consultant, is that the onset of this was during his time of military service.  This is consistent with his diagnosis.  I have seen nor heard nothing that would cause me to suspect that this is not the case.  

The above medical opinion evidence received subsequent to the final November 2009 rating decision is favorable to the Veteran's claim of service connection for uveitis.  The Board finds this evidence to be new and also to be material.  The evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for uveitis.  In other words, the evidence raises the possibility of substantiating the Veteran's claim of service connection for uveitis.  Such favorable medical opinion evidence was not present at the time of the AOJ's initial denial of the Veteran's claim in November 2009.  In light of the current evidence and taking into consideration the low threshold required for reopening, the Board finds that the evidence since the November 2009 rating decision is sufficiently material to reopen the Veteran's claim of service connection for uveitis.  Shade, 24 Vet. App. at 117.  

At this point, the Board cannot adjudicate the reopened claim of service connection for uveitis, as further development of the claim is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.



(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of entitlement to service connection for uveitis is reopened; to that limited extent, the appeal of this issue is granted.  


REMAND

In light of the Board's conclusion that the claim of service connection for uveitis is reopened, the claim must be considered on a de novo basis.  The RO undertook such review as is reflected in the August 2012 statement of the case.  However, the Board finds that additional development with respect to the Veteran's claim is warranted.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 C.F.R. § 3.304 (2014).  A history of pre-service existence of a condition recorded at the time of examination does not constitute a notation of such a condition.  § 3.304(b)(1).  

To rebut the presumption of sound condition for a condition not noted at entrance into service, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service, as well as that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003).  With respect to clear and unmistakable evidence that the disease or injury was not aggravated by service, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a), (b) (2014).  

The Board also notes that temporary or intermittent flare-ups during service of a pre-existing injury are not sufficient to be considered "aggravation in service" unless the underlying condition, as compared to the symptoms, worsened.  See Maxon v. West, 12 Vet. App. 453, 458 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred or aggravated in service resulting in any chronic or persistent disability.  Id.  

As noted previously by the AOJ, the Veteran's service treatment records (STRs) do not reflect that he was treated for uveitis during service, although he was treated for conjunctivitis.  The Veteran's attorney alleges that the Veteran was misdiagnosed as having conjunctivitis.  The Veteran's DD Form 214 reflects that he was discharged after one year and six days of active duty service.  The DD Form 214 also reflects, under "Narrative Reason For Separation" (box #28), that the Veteran was separated for "Physical Condition, Not A Disability".  The "Physical Condition" is not further described or discussed.  

The Veteran has contended that he was separated from active duty service because of an eye disability.  In a July 2013 letter to his U.S. congressman, the Veteran reported:

I was in Special Forces training, 18B, when during the course of training I got some chemicals in my eyes, causing a reaction that lead me to go blind on and off for several years.  I was told that I was receiving a medical discharge for my condition, however, since I couldn't read the paperwork they had me sign, I was given an admin[istrative] separation.  

[Parenthetically, the Board is puzzled by the Veteran's reporting to his U.S. congressman that he suffered/sustained a chemical injury to his eyes during service and that this had led to his current eye disability.  The Veteran's STRs do not reflect any such injury or treatment for such, nor has the Veteran apparently reported this incident as part of his medical history to his treating doctors.  Furthermore, the Veteran's current eye problems have been diagnosed as chronic bilateral granulomatous panuveitis, a diagnosis of which the Veteran appears to have been aware of at the time of the July 2013 statement.]  

Also, in support of his claim, the Veteran has submitted a statement from a fellow U.S. Army soldier who reportedly acted as the Veteran's "blind-seeing-eye-guy" for three to four months prior to the Veteran's discharge from active service.  In the statement, the soldier reports, in particular, the following:

My duties were to include but not limited to: driving him to appointments, reading important documents to him, making sure he had food (cooking if needed), helping him walk by calling out obstacles to him, helping him with his physical training, etc.  

The soldier also reported an incident in which the Veteran voluntarily participated in training and, as a result, ran into a piece of equipment due to his inability to see the equipment clearly.  The soldier added at the end of his statement that the Veteran had left U.S. Army Special Forces training and awaited medical discharge due to his eye condition, and that doctors could not find an underlying cause for the eye condition at that time.  

With regard to the above buddy statement from the soldier, the Board is somewhat puzzled that the U.S. Army would allow the Veteran to participate in any activities, even voluntarily, if his visual impairment was so severe that it required him to rely on another soldier for reading, driving, obtaining food, and/or avoiding hazards while walking.  It is also puzzling to the Board that the U.S. Army did not classify the Veteran's sight impairment, given its severity as reported by the Veteran and the soldier.  As noted above, the Veteran's STRs do not reflect any treatment for a severe loss of visual acuity.  

With that said, the Board also notes that STRs document the Veteran's treatment for plantar fasciitis and left knee patella tendonitis in August 2004, for bilateral retropatellar pain syndrome in April 2005, and for left knee pain in May 2005.  In addition, medical records from Womack Army Medical Center (WAMC) reflect that in April 2005 and again in May 2005, the Veteran was afforded inpatient psychiatric treatment.  He was diagnosed with "adjustment disorder with mixed disturbance of emotions and conduct," and "adjustment disorder with mixed anxiety and depressed mood," respectively.  Otherwise, the Veteran's STRs do not include any military discharge medical examination.  

In April 2009, the Veteran filed his original application (VA Form 21-526) for his claim of service connection for uveitis.  With respect to the post-service medical evidence, in a July 2009 private treatment record, a physician reported:

History was obtained from the [Veteran] and from outside records. . . .recurrent eye inflammation since mid-teens . . .perhaps 2 bouts per year . . .usually bilateral but not necessarily simultaneous, often greater severity on [one] side than the other . . .treated with steroid eye drops without a specific [diagnosis] . . .discharged from the military June 2005 because of eye problems[.]  

The physician's assessment included the following:

[The Veteran] . . .with a history of HLA-B27 + uveitis, without overt evidence of ankylosing spondylitis or inflammatory bowel disease.  This has been successfully treated with topical and oral steroids.  By history, bouts of uveitis may date back at least 10 years.  

Also, in a report of July 2009 VA audiological examination, the Veteran reported a history of working for four years as a salesman following service.  

In an April 2010 private treatment record, a finding of probable CNS (central nervous system) sarcoid was noted.  It was also noted that the Veteran had recurrent iritis and uveitis with CNS lesions.  

In an August 2011 statement, Dr. Dahr reported the following:

[The Veteran] originally presented to my office on [November 12, 2008] for bilateral eye redness and photosensitivity.  At that time he told us (as documented in our chart) that he had been having such episodes of eye redness and photosensitivity for the previous [10] years.  

It is more likely than not that he had uveitis for several years prior to his presentation to us in November 2008, and he quite possibly had uveitis for the [10] year period mentioned above.  

In a later August 2011 examination report for aid and attendance (VA Form 21-2680), Dr. Dahr reported that the Veteran suffered from chronic bilateral granulomatous panuveitis.  

In October 2011 statement, Dr. Dahr noted that it was his conclusion that while the Veteran's eye disease may very well have been around for the last few years, he did not believe the disease had been present at the time of the Veteran's entry into the military.  Also, as noted previously, in April 2012 Dr. Dahr offered an additional medical opinion in which he commented that he believed that the Veteran's uveitis had started during military service, as the disease was severe enough at that time to necessitate a medical discharge.  

An August 2013 VA treatment record noted a diagnosis of neurosarcoidosis with bilateral panuveitis.  

The Board notes that in January 2004 the Veteran was medically examined for purposes of entry into active service.  Uveitis was not diagnosed or identified at that time.  Furthermore, other than refractive error, no other eye disability was identified.  Thus, for purposes of his claim of service connection for uveitis, the Veteran is presumed sound at entry in June 2004.  At the same time, there does appear to be medical evidence suggesting that the Veteran suffered from uveitis, or symptoms thereof, prior to his entry onto active duty service.  In such a case, the burden falls on VA to rebut any presumption of soundness by clear and unmistakable evidence that the Veteran's uveitis was pre-existing and was not aggravated by service.  38 USCA § 1111; 38 CFR § 3.304(b).

As there are currently no service records associated with the claims folders that pertain to the Veteran's physical condition at discharge in June 2005, it would be helpful to the Board if the AOJ obtained the Veteran's U.S. Army personnel records from the National Personnel Records Center (NPRC).  These records may provide information related to the Veteran's physical condition at discharge or shed more light as to the reason for his discharge.  As noted above, prior to his June 2005 discharge from service the Veteran's STRs reflect treatment for both orthopedic and psychiatric disorders but not an eye disorder.  

In addition, the Veteran reported at his April 2014 Board hearing that he had been awarded Social Security Administration (SSA) disability benefits.  A letter to the Veteran from SSA, submitted at the hearing, documents the award of disability benefits.  Pursuant to the duty to assist, the AOJ should obtain the Veteran's records associated with his SSA award.  

Also, while both Drs. Dahr and Stone have related the Veteran's uveitis to his period of service, neither doctor has apparently reviewed the Veteran's STRs.  Nonetheless, in light of their opinions, the Board believes the Veteran should be afforded a VA medical examination with respect to his claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (for purposes of providing a VA medical examination, an indication that a disability "may be" associated with service is a low threshold); see also Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).  

Furthermore, the Veteran has reported that he was treated at The Cleveland Clinic for his uveitis.  He has not submitted his medical records associated with his treatment nor has he submitted a VA medical release form (VA Form 21-4142) allowing the AOJ to obtain the records.  In light of the remand above, the Veteran should again be allowed the opportunity to either submit records from The Cleveland Clinic or allow the AOJ to obtain his records by his submitting a completed VA Form 21-4142.   

Finally, as the Veteran's claim for entitlement to SMC based on A&A is inextricably intertwined with his claim of service connection for uveitis, the claim for entitlement to SMC based on A&A will be deferred pending completion of the development, as noted above.  

Accordingly, the case is REMANDED for the following action:

(For the benefit of the examiner providing the VA medical examination and opinion, as is discussed below in paragraph 4, the AOJ should not remove the Board's tabs in the claims folders.)  

1.  Request that the Veteran identify any private or VA treatment he may have received for his uveitis.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received.  The Board is particularly interested in treatment records from The Cleveland Clinic.  The AOJ should also obtain the Veteran's most recent VA treatment records available through the CAPRI records system.  The most recent VA treatment records are dated to September 2013.  

If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  VA should contact the SSA directly and request copies of all pertinent information considered by the Administrative Law Judge (ALJ) in awarding the Veteran SSA disability benefits, to include a complete copy of any ALJ decision.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran in accordance with the provisions of 38 C.F.R. § 3.159(e).  

3.  Obtain the Veteran's available personnel records from the National Personnel Records Center (NPRC) or other appropriate service department/facility.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran in accordance with the provisions of 38 C.F.R. § 3.159(e).  

4.  After completion of the above, and allowing a reasonable amount of time to obtain any additional records, the Veteran should then be scheduled for an appropriate VA ophthalmological examination.  The claims folder and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).) 

The examiner's review of the claims folder should include, in particular, the Veteran's service treatment records, as well as those tabbed records in the claims folders.  These include opinions from Dr. Dahr in August 2011, October 2011, and April 2012, as well as an opinion from Dr. Stone in January 2014.  

The examiner is asked to perform all indicated tests and studies and identify any current ophthalmological disorders.  (Of note, the Veteran was identified in an August 2013 VA treatment record as having neurosarcoidosis with bilateral panuveitis.)  The examiner is then to review the evidence of record and opine as to whether there is clear and unmistakable evidence that the Veteran's uveitis pre-existed military service.  

If it is determined that there is clear and unmistakable evidence of the Veteran's uveitis pre-existing military service, then the examiner should opine as to whether there is clear and unmistakable evidence that this condition was NOT aggravated as a result of military service.  (Aggravation, for purposes of the examiner's opinion, is defined as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond any natural progression.)  

[Note to examiner: Panuveitis does not appear to have been diagnosed at service entrance.  To rebut the presumption of sound condition for a condition not noted at entrance into service, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service, as well as that the disease or injury was not aggravated by service.]

If it is determined that there is not clear and unmistakable evidence of a current eye disability (diagnosed as panuveitis) pre-existing military service, then the examiner should opine as to whether it is at least as likely as not that the Veteran's diagnosed panuveitis had its clinical onset during service or is otherwise related to service.  

The examiner must provide the complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, conduct a de novo review and re-adjudicate the issues on appeal.  If the benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and be given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


